Citation Nr: 1519820	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-34 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for kidney disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1983 to December 1987 and from July 1988 until his retirement in July 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).

The issue of whether new and material evidence has been received to reopen a claim of service connection for hypertension has been raised by the record (in an October 2013 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service treatment records are silent for complaints or findings concerning kidney disease.  There are several entries showing elevated blood pressure readings, including on the March 2004 service retirement examination.  On March 2004 VA examination, blood pressure was normal.  VA outpatient treatment records show that creatinine was high in November 2005.  In December 2005, the Veteran was seen in the renal clinic.  The assessment was probable chronic kidney disease without diagnostic work-up, except for trace protein in urine.  Elevated blood pressure without a diagnosis of hypertension was listed under the active problems.  Additional records show he was later prescribed medication for hypertension.  The Veteran has not been afforded a VA examination to determine the etiology of his kidney disease.  The low threshold standard for determining when a VA examination is necessary is met, and a VA examination to determine the etiology of the kidney disease is warranted, 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for kidney disease or related complaints since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should thereafter arrange for a nephrology examination of the Veteran.  The examiner must review the Veteran's record in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide as opinion regarding the likely etiology for his kidney disease, and specifically whether it is related to his service.  The examiner should specify the nature of the kidney disease, and comment whether it is associated with or related to the elevated blood pressure readings in service.  

The examiner must include rationale with all opinions

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

